            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                          1:19 CV 89

CARMELA CLAWSON,                              )
                                              )
                     Plaintiff,               )                ORDER
v.                                            )
                                              )
ALLERGAN USA, INC.,                           )
                                              )
                Defendant.                    )
_________________________________             )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 12) filed by Thomas K. Barlow. The Motion indicates

that Mr. Barlow, a member in good standing of the Bar of this Court, is local

counsel for Plaintiff and that he seeks the admission of Joseph D. Dickey, Jr.,

who the Motion represents as being a member in good standing of the Bar of

the State of South Carolina. It further appears that the requisite admission

fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 12) and ADMITS

Joseph D. Dickey, Jr. to practice pro hac vice before the Court in this matter

while associated with local counsel.

                                       Signed: July 17, 2019
